SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1112/16
CA 16-00694
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


JAMES M. COSTANZO, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

CITY OF LOCKPORT HOUSING AUTHORITY,
DEFENDANT-APPELLANT.


COUTU LANE, PLLC, BUFFALO (MICHAEL T. COUTU OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (CHERIE L. PETERSON OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered July 30, 2015. The order
denied defendant’s motion for summary judgment dismissing plaintiff’s
complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on December 16, 2016, and filed in the
Niagara County Clerk’s Office on January 18, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court